Citation Nr: 0614917	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both knees.

2.  Entitlement to service connection for hiatal hernia with 
reflux.

3.  Entitlement to service connection for arteriosclerotic 
coronary artery disease, status-post myocardial infarction 
with coronary artery bypass grafting.

4.  Entitlement to service connection for renal cyst of the 
left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 decision that, in 
part, denied service connection for degenerative joint 
disease of both knees, for hiatal hernia with reflux, and for 
renal cyst of the left kidney.  

In April 2001 and in October 2003, the Board remanded the 
matters for additional development.

In May 2006, the veteran testified during a hearing before 
the undersigned in Washington, D.C.

Also in May 2006, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  It is at least as likely as not that current 
osteoarthritis of both knees is related to the in-service 
knee injuries in Korea.

2.  The competent evidence is against a link between current 
hiatal hernia with reflux and service.

3.  The competent evidence is against a link between current 
arteriosclerotic coronary artery disease, status-post 
myocardial infarction with coronary artery bypass grafting, 
and service.

4.  The competent evidence is against a link between a 
current renal cyst of the left kidney and service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of 
both knees are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for hiatal hernia 
with reflux are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.

3.  The criteria for service connection for arteriosclerotic 
coronary artery disease, status-post myocardial infarction 
with coronary artery bypass grafting, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

4.  The criteria for service connection for renal cyst of the 
left kidney are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the August 1998, May 2001, July 2002, January 2003, 
and April 2004 letters, the RO or VA's Appeals Management 
Center (AMC) notified the veteran of elements of service 
connection and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The April 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication.  Each of his claims was fully developed and 
re-adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision for degenerative joint disease 
of both knees, in that an agency of original jurisdiction 
will address any notice defect with respect to the disability 
rating and effective date elements when effectuating the 
award.  

The Board also finds no prejudice to the veteran in 
proceeding with a denial of service connection for 
arteriosclerotic coronary artery disease, status-post 
myocardial infarction with coronary artery bypass grafting, 
hiatal hernia with reflux, and for a renal cyst of the left 
kidney, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The veteran's service medical records are 
unavailable, having reportedly been destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  The 
veteran reportedly does not have any service medical records 
in his possession.  The veteran has been advised of alternate 
forms of evidence to support his claims; two buddy statements 
are of record.  

The RO or AMC has obtained copies of the veteran's outpatient 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the claims on 
appeal, reports of which are of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  He 
has also been afforded necessary examinations.

Because all existing pertinent records have been obtained; 
the veteran has been given notice of and opportunity to 
submit, evidence needed to substantiate the claims; and he 
has been afforded all needed examinations; further assistance 
would not be reasonably likely to substantiate the claims, 
and further notice or assistance are not required.  
38 U.S.C.A. § 5103A.



II.  Analysis

As a preliminary matter, the Board notes that it is incumbent 
upon the VA to afford the veteran's claims heightened 
consideration due to the unfortunate loss of his service 
medical records.  Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

In this case, service medical records of the veteran's entry 
are not available, and the Board presumes the veteran to have 
been in sound condition.

A.  Degenerative Joint Disease of Both Knees

The veteran's July 1998 claim for service connection reflects 
that he was treated for knee problems in 1953 at an Army 
hospital in the Republic of Korea.

The post-service medical records first reflect a diagnosis of 
early osteoarthritis of both knees, confirmed by x-rays, in 
October 1998.

During a VA examination in October 1998, the veteran reported 
that, in service, he jumped into a fox hole and injured both 
knees, primarily the left knee.  Reportedly, the veteran wore 
a splint for two weeks, and was told that he had dislocated 
his knees and suffered some cartilage damage.  No surgery was 
performed, and the veteran returned to full duty.  The 
veteran reported that, currently, both knees were unstable, 
and that he was not under any treatment.  Examination of the 
knees revealed limitation of flexion with pain.

An MRI scan in September 2001 revealed a complex tear of the 
lateral meniscus of the left knee and suspected chronic 
anterior cruciate ligament deficiency.  The veteran underwent 
surgery on his left knee.

In August 2001, the veteran submitted a statement from a 
service comrade.  The comrade indicated that he was aware of 
the veteran's injury in service when the veteran fell at 
night in a foxhole.

In October 2002, the comrade clarified that he did not 
witness the veteran's fall into the foxhole, but that he did 
visit the veteran when he was recovering from injuries to his 
back, legs, and other injuries.  The comrade added that the 
veteran could not walk and experienced extreme pain when he 
saw him.
 
During an April 2003 VA examination, the veteran reported the 
injury to his knees in service, and reported that he had re-
injured his left knee in 1990 or 1991 while working on a farm 
truck.  He underwent surgery on his left knee in 2001.  The 
veteran continued to wear a brace on his left knee because of 
instability, and reported that his right knee was painful and 
swollen.

The April 2003 examiner noted that there were no records from 
active service, and that it would be pure speculation to say 
that the veteran's present condition is due to his falling in 
a foxhole in Korea and injuring his knees; there is no 
medical documentation to that effect.

The April 2003 examiner also acknowledged that he did not 
know the nature or etiology of the degenerative joint disease 
of the veteran's knees.  The examiner opined that, 
"[c]ertainly, if the veteran did indeed fall in a fox hole 
and injure his knees in the service, this might have led to 
the present situation with his knees."  The examiner added 
that the veteran did re-injure his left knee post-service, 
which is his worse knee problem.

Direct service connection would require some evidence of a 
link between a current disease or disability and a disease or 
injury in service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of such service.  38 U.S.C.A. § 1154(b) (West 
1991).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record of 
such incurrence exists.  In such a case a factual presumption 
arises that the alleged injury or disease is service-
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  

In May 2006, the veteran testified that he was on patrol 
behind enemy lines when he fell into the foxhole.  Two other 
soldiers assisted him, and the veteran was taken to a medical 
center and then transferred to a field hospital.  The veteran 
is claiming that the disability arose during combat service.

With heightened consideration afforded, the Board finds the 
veteran's testimony and the comrade's statements probative 
for the purpose of establishing an injury to the veteran's 
knees in service.  See O'Hare, 1 Vet. App. at 367.  The 
veteran's testimony as to his injury at night during patrol 
in a combat area is also consistent with the circumstances 
and conditions of such service, and accepted as correct.  See 
38 U.S.C.A. § 1154(b).  

Under § 1154(b), however, competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

The evidence shows current osteoarthritis of both knees.

The VA examiner provided a competent opinion linking current 
knee disabilities to service.  The provisions of 38 U.S.C.A. 
§ 1154(b) provide a presumption that the knee injury occurred 
in the manner reported by the veteran.  The examiner 
concluded that if the in-service injury occurred, it might 
have lead to the current knee arthritis.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
service origin.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.   Resolving reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for degenerative joint disease of 
both knees.  38 U.S.C.A. § 5107.

B.  Hiatal Hernia with Reflux, Arteriosclerotic Coronary 
Artery Disease,
Status-Post Myocardial Infarction with Coronary Artery
Bypass Grafting, and Renal Cyst of the Left Kidney

The veteran's July 1998 claim for service connection reflects 
that he was treated for a stomach condition in 1953 at an 
Army hospital in the Republic of Korea.

He was treated for a heart condition in 1985; and for a four-
inch diameter cyst on his lower back.

The post-service medical records show that the veteran 
suffered a myocardial infarction in 1985 and underwent aorto-
coronary bypass grafting.  He had a second myocardial 
infarction in 1994, and underwent another four-vessel 
coronary artery bypass grafting.  In 1998, the veteran was 
diagnosed with a hiatal hernia with reflux, and also a cyst 
was discovered on his left kidney.

The report of an April 2003 VA examination reflects that the 
veteran reported having gas and heartburn in service, but was 
not diagnosed in service with either a hiatal hernia or with 
gastroesophageal reflux disease.  The veteran also reported 
that when he underwent treatment for his heart condition, a 
cyst was discovered on his left kidney.  The examiner noted 
that the veteran was not medically suitable for any kind of 
stress test at the time.

The April 2003 examiner noted that the causes of hiatal 
hernia with reflux are unknown, and that basically there is a 
weakness in the diaphragm area where the esophagus passes 
through the diaphragm connecting to the stomach.  The 
examiner also noted that a computed tomography scan done for 
an abdominal aortic aneurysm had found a cyst on the 
veteran's left kidney, which more likely than not was benign.  
The examiner commented that the veteran denied having any 
problems with his heart in service, and that it would be pure 
speculation to state that anything in particular caused the 
veteran's heart condition.
 
In May 2006, the veteran testified that he had problems with 
his stomach in service, primarily from eating the C-rations, 
which led to his hiatal hernia with reflux.  He did seek 
medical treatment post-service, but there was not much that 
could be done.  The veteran also testified that he was under 
a lot of stress in service, which led to his current heart 
condition.

The April 2003 examiner opined that he saw no relationship 
between the veteran's active service and "such things" as 
hiatal hernia; gastroesophageal reflux disease; causing the 
veteran to have ateriosclerotic cardiovascular disease with 
myocardial infarction requiring surgery; or to the formation 
of a left renal cyst.  The examiner added that he had eaten 
similar food in service from 1955 to 1975, which was "quite 
nourishing, tasty, and fattening."  The examiner found no 
relationship between the food eaten on active duty and a 
hiatal hernia or gastroesophageal reflux disease.  The 
veteran also denied having any problems with his heart on 
active duty.

The examiner provided the only competent opinion regarding a 
link between the claimed conditions and service.  That 
opinion is against the claims.  The opinion is also supported 
by the lack of post-service evidence of the claimed 
conditions for many years after service.  As such, the 
competent evidence weighs against linking the veteran's 
current hiatal hernia with reflux, arteriosclerotic coronary 
artery disease, status-post myocardial infarction with 
coronary artery bypass grafting, and a renal cyst of the left 
kidney to service.  

Reasonable doubt does not arise, and the claims are denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for degenerative joint disease of both 
knees is granted.

Service connection for hiatal hernia with reflux is denied.

Service connection for arteriosclerotic coronary artery 
disease, status-post myocardial infarction with coronary 
artery bypass grafting is denied.

Service connection for a renal cyst of the left kidney is 
denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


